Citation Nr: 0513677	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-41 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rupture L4-L5, 
otherwise claimed as low back condition.

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 until 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).  In March 2004 the RO 
found that service connection for rupture L4-L5, otherwise 
claimed as low back condition was not warranted.  The veteran 
appealed.  In addition, in April 2005, the Board received a 
motion to advance this case on the Board's docket.  The 
motion to advance the appeal was granted.  Accordingly, the 
Board will proceed without further delay.


FINDINGS OF FACT

The veteran's back disability was not present in service, was 
not manifested within one year of service separation and is 
not shown to be otherwise related to such service.


CONCLUSION OF LAW

A back condition was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant asserts that service-connection is warranted 
for a low back condition.  He asserts that he incurred the 
claimed condition while carrying 55-gallon oil drums at the 
U.S. Naval Air Station in Glenview, Illinois, in 1942 and 
that he had continuing back problems since that injury.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran asserts that he injured his back in 1942 while 
carrying 55-gallon drums on an icy night at Glenview Naval 
Air Station in Illinois.  The veteran's service medical 
records, however, show no complaint, diagnosis, or treatment 
of a back injury while in service, only providing negative 
evidence against the veteran's claim.  Moreover, his 
separation examination made no reference to any low back 
injury and examination of the spine was normal.

Relevant post-service medical records include a letter from 
Dr. Coates from February 1985, a letter from Dr. Van Eldik 
from March 1985 with attachments, a Lumbar Spine MRI report 
from JFK Medical Center from May 1993, VA progress notes from 
May 2002 to December 2003, and a VA lumbosacral radiographic 
note from March 2004.

Dr. Coates evaluated the veteran in February 1985.  X-ray 
findings showed advanced degenerative disc changes at L4-5, 
less so at L5-S1.  The L3-4 interspace looked irregular with 
osteophytes.  The lumbar curve was absent.  After examining 
the veteran and observing the X-ray findings Dr. Coates 
diagnosed the veteran with post-laminectomy, lumbar 
arachnoiditis with right sciatica, some on the left, advanced 
degenerative disc changes at L4-5, moderately so at L5-S1 and 
L3-4.

The letter from Dr. Van Eldik from March 1985 states that he 
has treated the veteran since 1957.  Dr. Van Eldik attached a 
copy of a "Physical Capacities Evaluation" to his letter, 
which did not diagnose the veteran with a specific condition.  
Also attached was a note concerning the veteran's medical 
history from October 1984.  The note stated that the 
veteran's difficulties began in 1957.  Dr. Van Eldik said 
that beginning in 1959 the veteran suffered from spina bifida 
occulta, S1, positional vertebra lowest lumbar with false 
joint formation on the right of the transverse process, mild 
rotation scoliosis of the lumbar spine convex to his right, 
marked diminution of the usual lumbar lordotic curve, early 
proliferative bone changes, increased sclerosis about the 
right sacroiliac articulation, findings entirely consistent 
with early arthritic changes.  The attached note also 
reported a history of a lumbar laminectomy in December 1966 
with only minimal success, and that after the operation the 
veteran was seen by various orthopedic surgeons because of 
continued low back pain radiating down both legs.  By the 
time of the 1984 note it had become impossible for the 
veteran to stand in one position or sit in one position 
without increasing radiculopathy, and he had developed 
paresthesias in both legs.  Straight-leg raising tests were 
markedly positive and the patient had limitation of motion of 
his lower extremities.

An MRI performed by Dr. Stanton at JFK Medical Center in May 
1993 showed severe disc space narrowing at L3-4 with moderate 
to severe central stenosis at L3-4 as described, mild central 
stenosis at L2-3, and mild central focal disc protrusion at 
L5-S1.

VA progress notes from November 2002, June 2003, and December 
2003 assessed the veteran with DJD and a history of a lumbar 
laminectomy.

Finally, a VA lumbosacral radiographic note from March 2004 
shows that moderate degenerative changes were seen.  
Postoperative changes were noted and there was multilevel 
discogenic disease.  The examiner further noted an old 
compression fracture at the L2 level.

The Board finds that service connection for a back condition 
is not warranted.  There is no record of in service 
complaint, diagnosis, or treatment for residuals of a back 
injury.  Within a 12-year period after service, there is no 
indication of a back disorder.  There is also no evidence 
that the veteran's back condition was incurred or aggravated 
in service nor was arthritis manifested within the one-year 
presumptive period.  While the veteran has argued that he had 
continuing back problems ever since service, the first report 
of treatment for a back condition comes approximately 12 
years after the injury was said to have taken place.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, it is pertinent to 
point out that while the records are fairly extensive 
concerning post-service treatment, it is significant that 
none of these records make reference to any low back injury 
during service or to the presence of back problems until more 
than 10 years after service.  Finally, the Board finds that 
there is no competent evidence in the record to show that the 
veteran's back pain is related to service and the claim must 
be denied.

The Board has considered the veteran's lay statements 
regarding his back condition.  As noted above, although a 
layperson is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issue, and that it outweighs the lay 
statements.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).

With respect to element (4), the Board notes that the RO's 
August 2003 letter contained a specific request that the 
veteran provide additional evidence in support of his claim.  
He was asked to tell VA about any other records that might 
exist to support his claims, and was informed that he should 
"[s]end the information describing additional evidence or 
the evidence itself" to the RO.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an October 2003 SOC.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He has not 
been afforded VA examinations, and an etiological opinion has 
been obtained with regard to the claimed back disability.  
The Board concludes, however, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

In May 1985 the Social Security Administration (SSA) 
determined that the veteran was disabled and referenced a 
number of medical records that are not associated with the 
claims file.  Although some of the records noted in the SSA 
determinations have not been obtained, specifically from Dr. 
Brandon and Good Samaritan Hospital, it is because they are 
unavailable (see, e.g., letter from Good Samaritan Medical 
Center from September 2003, VA Form 21-4142 from August 2003 
noting that Dr. Brandon is deceased).

The Board finds that the evidence, discussed infra, which 
indicates that the veteran did not receive treatment for the 
claimed symptoms during service, and that the claims file 
does not show that there is a nexus between any of the 
claimed conditions and his service, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).


ORDER

Service connection for rupture L4-L5, otherwise claimed as 
low back disorder, is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


